 


110 HR 2709 IH: To extend the minimum wage index established by regulation for each all-urban State under the Medicare inpatient hospital prospective payment system.
U.S. House of Representatives
2007-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2709 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2007 
Mr. Saxton (for himself and Mr. LoBiondo) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the minimum wage index established by regulation for each all-urban State under the Medicare inpatient hospital prospective payment system. 
 
 
1.Extension of the minimum wage index established by regulation for each all-urban State under the Medicare inpatient hospital prospective payment systemSection 412.64 of title 42 of the Code of Federal Regulations shall be administered as if and before September 30, 2007 were deleted from paragraph (h)(4) of such section.  
 
